The opinion of the Court was delivered by
Sergeant, J.
The first and second errors are unsupported; but in the matter assigned as the third error, the court answered the defendant’s point incorrectly. • It is now well settled that if one in the course of his business as agent, attorney, or counsel for another, *492obtain knowledge from which a trust would arise, and afterwards become the agent, attorney, or counsel of a subsequent purchaser in an independent and unconnected transaction, his previous knowledge is not notice to such other person for whom he acts. The reason is, that no man can be supposed always to carry in his mind the recollection of former occurrences; and, moreover, in the case of the attorney or counsel, it might be contrary to his duty to reveal the confidential communications of his client. To visit (he principal with constructive notice, it is necessary.that the knowledge of the agent or attorney should be gained in the course of the same transaction in which he is employed by his client. The court, therefore, we think, erred in the answer to the defendant’s third point, which is, in substance, the same as their answer to the plaintiff’s sixth point.
Another ground has been taken by the plaintiff, in the argument here, that the deed from James Henington was void by 13 Eliz., even though Hood, the defendant, was a bona fide purchaser for a valuable consideration—that statute protecting only the bona fide purchaser from the fraudulent grantor, and not from the fraudulent grantee. The current of authorities, however, in this country, is to the contrary.
It is now the settled American doctrine, that a bona fide pur-, chaser for a valuable consideration is protected under the statutes of 13 and 27 Eliz., as adopted in this country, whether he purchases from a fraudulent grantor or fraudulent grantee, and that there is no difference in this respect between a deed to defraud subsequent creditors and one to defraud subsequent purchasers. 18 Johns. 515; 2 Mason 252; 14 Mass. Rep. 245; 2 Pick. 184; 1 Ashmead 129.
Judgment reversed, and a venire facias de novo awarded*